Citation Nr: 1543239	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  He died in February 2010, and the appellant is seeking recognition as his surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the appellant testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran and appellant were legally married in January 2010.
 
 2. The Veteran and appellant held themselves out as husband and wife to the public, and resided together for more than one year prior to the Veteran's death in February 2010. 
 
 3. The appellant lacked knowledge that Arizona does not recognize common law marriages.
 
 4. No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA benefits have been met. 38 U.S.C.A. §§ 101, 103, 1102 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of the Veteran for VA purposes because a common law marriage existed for more than a year before his death.  The appellant acknowledges that she and the Veteran were married in January 2010, less than one year before his death in February 2010.  However, she asserts that she and the Veteran lived together continuously and held themselves out as husband and wife since his divorce in 1994 until his death in February 2010.

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

 A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

 To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  See 38 C.F.R. 
 § 3.50(b).  Section 3.1(j) provides that a "marriage" is "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); 38 U.S.C.A. § 103(c).  Section 3.52 provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. 

Even though common law marriage is not recognized in Arizona, the attempted common law marriage by the Veteran and appellant may be deemed valid for VA purposes.  In VAOPGCPREC 58-91, the General Counsel of VA has held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  In this case, the impediment would be Arizona's nonrecognition of common law marriages. 

 The Board finds that the requirements allowing for the appellant's and Veteran's attempted common law marriage to be deemed valid are met.  See 38 C.F.R. 
 § 3.52.  First, although the legal requirements vary by jurisdiction, typically all of the following elements must be present to establish a common law marriage: (1) an explicit or inferred agreement between the parties to be married; (2) cohabitation for some period of time; (3) holding each other out to the public as husband and wife.  See M21-1MR III.iii.5.C.12.d.  

Here, the appellant and the Veteran appear to have had an explicit or inferred agreement that they were married.  In a November 2002 medical treatment record, the Veteran referred to the appellant as his wife.  Statements provided by the appellant's car and homeowners insurance agent document that the Veteran was added to the appellant's insurance as her husband in 1997.  Records from the appellant's private doctor show that the Veteran was listed as her spouse and emergency contact.  Additionally, the evidence shows that the Veteran and appellant lived together continuously since 1993.  Finally, the evidence overwhelmingly shows that they held each other out to the public as husband and wife.  Notably, those who knew the Veteran and appellant believed that they were in fact husband and wife, and were not aware that they were not legally married prior to January 2010.  See Witness E.W. Statement dated September 21, 2010; Witness C.B. Statement dated March 24, 2010.  

Second, the Board finds that the appellant entered into the common law marriage with the Veteran without knowledge of the impediment that Arizona does not recognize common law marriage.  A signed statement that appellant had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c). Here, the undersigned Acting Veterans Law Judge accepted the appellant's sworn August 2015 Board hearing testimony that she had no knowledge that common law marriage was not legally recognized in Arizona, in lieu of a written statement.  Therefore, the Board finds that the appellant's common law marriage is deemed valid.

Next, the attempted common law marriage occurred more than one year prior to the Veteran's death, without any separation between the two parties.  The Veteran and the appellant cohabited together continuously from 1993 until his death, as reflected by the appellant's statements that have been further corroborated by those who interacted with the appellant and the Veteran.

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

In light of the above, the Board finds that the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes, and the appellant is the Veteran's surviving spouse under VA regulations.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


